Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.558 Page 1 of 15




  1
  2
  3
  4
  5
  6
  7
  8
  9                      UNITED STATES DISTRICT COURT
 10                    SOUTHERN DISTRICT OF CALIFORNIA
 11
       DIMAS ACEVEDO,                              Case No. 20-cv-1263-BAS-MSB
 12
                                    Plaintiff,     ORDER DENYING MOTION
 13                                                FOR TEMPORARY
                                                   RESTRAINING ORDER
 14           v.
                                                   [ECF No. 3]
 15    THE LOAN COMPANY OF SAN
       DIEGO, et al.,
 16
                                 Defendants.
 17
 18
 19         On July 7, 2020, Plaintiff Dimas Acevedo filed an Ex Parte Motion for
 20   Temporary Restraining Order, requesting the Court enjoin a scheduled foreclosure.
 21   (ECF No. 3.) Defendant The Loan Company of San Diego filed an opposition to the
 22   Motion (“Opp’n,” ECF No. 9) to which Plaintiff replied (“Reply,” ECF No. 13). The
 23   Court held a telephonic oral argument on July 29, 2020. The Court then ordered
 24   supplemental briefing on one issue and temporarily postponed the foreclosure until
 25   further order. (ECF No. 18.) Both parties filed briefs. For the foregoing reasons,
 26   the Court DENIES the Motion and lifts the temporary postponement of the
 27   foreclosure.
 28

                                             –1–
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.559 Page 2 of 15




  1   I.     FACTUAL ALLEGATIONS
  2          Plaintiff is the owner of two parcels of land located at 1351–1355 Imperial
  3   Beach Boulevard and 1361–1363 Imperial Beach Boulevard in Imperial Beach,
  4   California. (“Compl.,” ECF No. 1, at ¶ 1, (hereinafter “parcel 1” and “parcel 2”
  5   respectively).) Plaintiff states he has lived in one of the units on parcel 2 since April
  6   2015. (“Acevedo Supp. Decl.,” ECF No. 22, ¶ 5.) In July 2017, Defendant The Loan
  7   Company of San Diego loaned Plaintiff $1,200,000 for him to buy both parcels.
  8   (Compl. ¶ 3.)1 Both parcels secure the loan. (Id. ¶ 10.) Plaintiff alleges the loan
  9   “was fashioned in such a way that it was secured by both [parcels] in order to
 10   circumvent the requirements of” federal regulations. (Id. ¶ 12.) The loan covers all
 11   five homes on the properties. (Id. ¶ 36.)2 Defendant Action Foreclosure Services,
 12   Inc. is the foreclosing trustee (id. ¶ 4) and set a foreclosure date for both properties
 13   for July 31, 2020. (Mot. at 2.) Plaintiff seeks an order:
 14          To restrain and enjoin Defendants, its agents, assigns, employees,
             officers, attorneys, and representatives, and those in active concert or
 15
             participation with them, pending trial of this action, from engaging in
 16          or performing any act to deprive or foreclose on Plaintiff of his
             residence in and possession of the real properties located at 1351-1355
 17
             Imperial Beach Boulevard, Imperial [Beach], California and 1361-1363
 18          Imperial Beach Boulevard, Imperial Beach, California, including but
             not limited to instituting or maintaining eviction, or eviction
 19
             enforcement proceedings on the property or from otherwise taking any
 20          steps whatsoever to deprive Plaintiff of their residence in and
 21          possession of the property or to impair or degrade the value of the
             Property.
 22
 23   (Id. at 7–8.) Defendant the Loan Company opposes the Motion, and Defendant
 24   Action Foreclosure Services, Inc. did not file a response. Although all of Plaintiff’s
 25   1
        The Complaint specifically states that the loan was “to buy” the parcels, but at oral argument
 26   Plaintiff’s counsel informed the Court that the loan was actually a refinance. Plaintiff received
      another loan from another company to buy the properties, but that lender was going to rescind the
 27   loan so Plaintiff refinanced six weeks with Defendant six weeks after purchase.
      2
        Although the Complaint states there are five homes on both properties, at oral argument,
 28
      Plaintiff’s counsel stated that there are actually seven units on the properties.

                                                    –2–
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.560 Page 3 of 15




  1   causes of action are technically made against “all Defendants,” Plaintiff does not
  2   once mention Action Foreclosure Services in the substance of his Complaint and
  3   makes it clear that the claims are centered around The Loan Company’s actions.
  4   Thus, when the Court references “Defendant” throughout this Order, it is referencing
  5   The Loan Company.
  6   II.    LEGAL STANDARD
  7          The standard for a temporary restraining order (“TRO”) and preliminary
  8   injunction are “substantially identical.” Stuhlbarg Int’l Sales Co. v. John D. Brush &
  9   Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). “A plaintiff seeking a preliminary
 10   injunction must establish that he is likely to succeed on the merits, that he is likely to
 11   suffer irreparable harm in the absence of preliminary relief, that the balance of
 12   equities tips in his favor, and that an injunction is in the public interest.” Am. Trucking
 13   Ass’ns Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting
 14   Winter v. Nat. Res. Defense Council, Inc., 555 U.S. 7, 21 (2008)). A TRO’s
 15   “underlying purpose [is to] preserv[e] the status quo and prevent[ ] irreparable harm”
 16   until a preliminary injunction can be held. Granny Goose Foods, Inc. v. Bhd. Of
 17   Teamsters & Auto Truck Drivers, 415 U.S. 423, 439 (1974).
 18   III.   ANALYSIS
 19          A.    Timing of the Ex Parte Motion
 20          Plaintiff moves ex parte for a TRO, titling his motion an “emergency ex parte
 21   application.” While the Court agrees that Plaintiff seeks an injunction before the
 22   scheduled foreclosure of July 31, 2020, it is less clear why Plaintiff did not request
 23   relief earlier and thus effectively made the situation an emergency.
 24          Notices of default were recorded in August 2019 for both parcels. (Exhibits 4
 25   and 5 to Lavinsky Decl., ECF No. 16.) Notices of Trustee’s sale were recorded in
 26   January 2020 for both parcels. (Exhibits 6 and 7 to Lavinsky Decl.) The Trustee’s
 27   sale was scheduled for February 19, 2020. (Lavinsky Decl. ¶ 16.) Plaintiff filed a
 28   bankruptcy petition, to which Defendant objected, and the Bankruptcy Court set a

                                                 –3–
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.561 Page 4 of 15




  1   hearing for July 8, 2020. (Exhibit 12 to Coughlin Decl., ECF No. 9-2.) Plaintiff filed
  2   the present lawsuit on July 6, 2020. On July 17, 2020, the Bankruptcy Court
  3   dismissed the bankruptcy case. (Exhibit 11 to Coughlin Decl.)
  4          Thus, Plaintiff has been on notice of the foreclosure for almost a year. Despite
  5   notice of the impending foreclosure sale, however, Plaintiff waited to file this suit
  6   challenging the sale until July 6, 2020, filed the TRO motion on July 7, 2020, and
  7   did not file the proof of service of said motion on Defendants until July 15, 2020.
  8          A proper ex parte motion must “address . . . why the regular noticed motion
  9   procedures must be bypassed,” i.e., “it must show why the moving party should be
 10   allowed to go to the head of the line in front of all other litigants and receive special
 11   treatment.” Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492
 12   (C.D. Cal. 1995). This requires the moving party to “show that the moving party’s
 13   cause will be irreparably prejudiced if the underlying motion is heard according to
 14   regular noticed motion procedures” and “that the moving party is without fault in
 15   creating the crisis that requires ex parte relief, or that the crisis occurred as a result
 16   of excusable neglect.” Id.; see also Hammett v. Sherman, No. 19-CV-605 JLS (LL),
 17   2019 WL 8013763, at *1 (S.D. Cal. Sept. 23, 2019). Plaintiff does not explain the
 18   lengthy delay in filing the Motion after he learned of the foreclosure. Plaintiff’s lack
 19   of diligence has forced his “emergency” onto the Court, compelling it to come to a
 20   decision in the few days before the scheduled foreclosure. The Court could deny the
 21   ex parte motion simply because Plaintiff has created the crisis; nevertheless, given
 22   the scheduled foreclosure and the parties’ need for a decision, the Court will evaluate
 23   the present Motion.
 24          B.     Likelihood of Success on the Merits
 25          Plaintiff argues he is likely to succeed on the merits of his claim that the loan
 26   violates various federal statutes and other state laws.3 The parties agree that the loan
 27
      3
       Plaintiff lists the Equal Credit Opportunity Act (“ECOA”) in his Motion as a statute that
 28
      Defendants violated. Although Plaintiff lists ECOA as his eighth cause of action in the caption of

                                                     –4–
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.562 Page 5 of 15




  1   is secured by all properties on both parcels. (Lavinsky Decl. ¶ 4; Mot at 2.) The
  2   issue is the legality of the way Defendant structured the loan.
  3                  1.      The Truth in Lending Act (“TILA”) and Regulation Z
  4          Plaintiff claims Defendant “never made any of the TILA-RESPA disclosure
  5   forms [sic] to Plaintiff.” (Compl. ¶ 38.) He states he was never given a loan estimate
  6   or a closing disclosure. (Id. ¶¶ 40, 41.)
  7                          a.      Plaintiff’s Residence
  8          The parties fiercely debate whether Plaintiff lives at one of the properties. In
  9   his Motion, Plaintiff states he has lived on parcel 2 since April 6, 2015, prior to
 10   purchasing it, and he continued to live there after buying it. (Mot. at 3.) Plaintiff
 11   and his attorney submit various documents that list parcel 2 as Plaintiff’s address, for
 12   example: w-2 wage statements from 2016 to 2019 from Plaintiff’s employer (Exhibit
 13   D to Aldana Decl., ECF No. 3-2)4 and driver’s licenses for Plaintiff and his wife
 14   (Exhibits 1–4, 7 to Acevedo Decl., ECF No. 13-1). In his supplemental briefing,
 15   Plaintiff (for the first time) submitted a declaration under penalty of perjury declaring
 16   that he lives on parcel 2. (Acevedo Supp. Decl. ¶¶ 5, 20.)
 17
 18
      his Complaint, he does not provide any information about it in the body of his Complaint (which
 19   changes the eighth cause of action to fraud). The Court cannot evaluate the ECOA claim as it
 20   relates to the present Motion. For a federal court to issue an injunction, there must be a “sufficient
      nexus between the claims raised in a motion for injunctive relief and the claims set forth in the
 21   underlying complaint itself. The relationship between the preliminary injunction and the underlying
      complaint is sufficiently strong where the preliminary injunction would grant relief of the same
 22   character as that which may be granted finally. Absent that relationship or nexus, the district court
      lacks authority to grant the relief requested.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr.,
 23   810 F.3d 631, 636 (9th Cir. 2015).
 24
      4
        Counsel does not establish how he has personal knowledge of the truth of the exhibits. The
      statements are likely hearsay; it is logical to assume that the only reason counsel can state that the
 25   documents are accurate is because Plaintiff told him so. (See ECF No. 9-3 (Defendant’s objections
      to the declaration).) However, courts “may give even inadmissible evidence some weight, when
 26   to do so serves the purpose of preventing irreparable harm before trial.” Flynt Distrib. Co. v.
      Harvey, 734 F.2d 1389, 1394 (9th Cir. 1984). Accordingly, the Court does not strike the documents
 27
      and will give them some weight if doing so will prevent irreparable harm.
 28

                                                       –5–
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.563 Page 6 of 15




  1         In response, Defendant points to the loan documents where Plaintiff listed his
  2   residence as a condo in Chula Vista. (Exhibits 2 and 3 to Lavinsky Decl. (deeds of
  3   trust listing Plaintiff’s address as “[redacted] #13, Chula Vista, CA 91913-2408”).)
  4   Plaintiff’s Chula Vista address is also listed on other loan-related documents. (See
  5   Exhibit 13 and 14 to Lavinsky Decl. (disclosure statement of real estate loan and
  6   borrower contact information sheet).) The disclosure statement also provides that
  7   the loan of $1,200,000 is to be secured by deeds of trust on property located at 1351–
  8   1355 and 1361–1363 Imperial Beach Boulevard, “which is not expected to be used
  9   as Borrower’s principal residence.” (Exhibit 13 to Lavinsky Decl. at 1.) On that
 10   same document, Plaintiff initialed next to the statement: “I hereby warrant and
 11   represent the property securing the loan is held or will be held for investment
 12   purposes only; and is not now or intended to be my personal dwelling or on
 13   residential real property that includes or is intended to include my personal
 14   dwelling.” (Id. at 2.) Plaintiff’s tax returns also list the Chula Vista condo as his
 15   residence. (Exhibit 16 to Lavinsky Decl.) Plaintiff states he rented the Chula Vista
 16   condo so that his children could attend a nearby school. (Acevedo Supp. Decl. ¶ 28.)
 17         But the Court need not make a determination as to whether Plaintiff lives at
 18   the property; the below analysis does not require a decision either way.
 19                b.    TILA and Regulation Z Analysis
 20         TILA, 15 U.S.C. §§ 1601 et seq., and its implementing regulations, 12 C.F.R.
 21   §§ 226 et seq. (“Regulation Z”), require lenders to disclose certain information to
 22   borrowers as part of a loan transaction, including a “separate written itemization of
 23   the amount financed,” the “finance charge,” and the APR. See 12 C.F.R.
 24   §§ 226.18(c)–(d), 226.22.     “Congress enacted TILA ‘to assure a meaningful
 25   disclosure of credit terms so that the consumer will be able to compare more readily
 26   the various credit terms available to him and avoid the uninformed use of credit, and
 27   to protect the consumer against inaccurate and unfair credit billing and credit card
 28   practices.’” Hauk v. JP Morgan Chase Bank USA, 552 F.3d 1114, 1118 (9th Cir.

                                               –6–
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.564 Page 7 of 15




  1   2009) (quoting 15 U.S.C. § 1601). “To effectuate TILA’s purpose, a court must
  2   construe ‘the Act’s provisions liberally in favor of the consumer’ and require
  3   absolute compliance by creditors.” Id. (quoting In re Ferrell, 539 F.3d 1186, 1189
  4   (9th Cir. 2008)). If a lender fails to make the required disclosures, a borrower may
  5   (subject to certain statutes of limitations) bring a claim for damages or may “rescind
  6   any credit transaction in which a security interest is created in the obliger’s home.”
  7   King v. California, 784 F.2d 910, 913 (9th Cir. 1986) (citing 15 U.S.C. § 1635).
  8           TILA’s rescission and damage remedies are available only in “consumer credit
  9   transactions.” 15 U.S.C. § 1635(i)(4); 12 U.S.C. § 2606(a). For a loan to qualify as
 10   a consumer credit transaction under the statute, a borrower must demonstrate that the
 11   loan was extended to (1) a natural person and was obtained (2) “primarily for
 12   personal, family, or household purposes.” 15 U.S.C. § 1602(i). TILA specifically
 13   exempts from its scope extensions of credit for business or commercial purposes. 12
 14   U.S.C. § 2606(a). In determining whether a transaction is primarily for personal or
 15   business purposes, the Court must look to the transaction as a whole. The Ninth
 16   Circuit has identified five factors to consider in determining whether the loan was
 17   for personal or business purposes: (1) the relationship of the borrower’s primary
 18   occupation to the acquisition; (2) the degree to which the borrower will personally
 19   manage the acquisition; (3) the ratio of income from the acquisition to the total
 20   income of the borrower; (4) the size of the transaction; and (5) the borrower’s
 21   statement of purpose for the loan. Thorns v. Sundance Props., 726 F.2d 1417, 1419
 22   (9th Cir. 1984).
 23           As to the first factor, Plaintiff listed his occupation as an estimator for Pacific
 24   Pipe.    (Exhibit 24 to Coughlin Decl., at 1 (Plaintiff’s balance of schedules,
 25   statements, and/or Chapter 13 plan filed in the bankruptcy court).) Plaintiff provides
 26   the Court with no information about his work. Without further information as to
 27   what an estimator for a pipe company does, the Court cannot determine whether this
 28   occupation is related to the property acquisition. As to the second factor, Defendant

                                                  –7–
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.565 Page 8 of 15




  1   points to the leases for the properties and notes that there is no reference to any
  2   property management company in the leases. (Exhibit 22 to Lavinsky Decl.) Thus,
  3   Defendant contends that Plaintiff personally manages the properties.        Plaintiff
  4   debates the veracity of Exhibit 22, stating he “did not provide the leases” that
  5   Defendant attached, and they were not “made, written, or signed by Plaintiff.”
  6   (Reply at 3.) Plaintiff does not provide the Court with the “correct” leases, and
  7   Defendant contends the attachment contains the leases that Plaintiff himself gave
  8   Defendant when he applied for the loan. The Court is not at this time evaluating the
  9   legitimacy of the leases; but, Plaintiff does not submit any leases or any evidence
 10   that he does use a property management company or that he does not personally
 11   manage the properties. Therefore, it appears that Plaintiff personally manages the
 12   properties. “The more personal involvement there is, the more likely it is to be
 13   business purpose.” Thorns, 726 F.2d at 1419. As to the third factor, Defendant points
 14   to Plaintiff’s bankruptcy filing where he listed his income as $6,900 per month.
 15   (Exhibit 24 to Coughlin Decl., at 1.) The income from the acquisition is the rent
 16   received on the properties, which Defendant calculates to be $14,945 per month.
 17   (Opp’n at 12; Lavinsky Decl. ¶ 30.) Defendant bases this calculation on “information
 18   submitted by Plaintiff in connection with his loan request (including the leases).”
 19   (Lavinsky Decl. ¶ 30.) Plaintiff responds that parcel 2 “generates $4,700” but he and
 20   his wife pay $2,000 of that and parcel 1 “generates $5,000.” (Reply at 2.) Plaintiff
 21   provides no evidence or documentation to support this calculation. The higher the
 22   ratio of the income from the property to Plaintiff’s income, the more likely the loan
 23   was made for a business purpose. Thorns, 726 F.2d at 1419. By Defendant’s
 24   calculations, the income from the rent is more than two times Plaintiff’s income, and
 25   by Plaintiff’s, the income from the rent is slightly more than Plaintiff’s income. As
 26   to the fourth factor, the size of the loan is $1,200,000, which is large. “The larger
 27   the transaction, the more likely it is to be business purpose.” Thorns, 726 F.2d at
 28   1419. As to the fifth factor, as noted above, Plaintiff repeatedly attested in loan

                                              –8–
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.566 Page 9 of 15




  1   documents that the loan was made for business purposes. (See Exhibit 13 to
  2   Lavinsky Decl.) Now he says he lives at parcel 2, but this is contradicted by the
  3   statement of purpose stated in loan documents, which Plaintiff signed and initialed.
  4          After weighing these factors, the Court finds that Plaintiff is not likely to
  5   succeed in establishing that the loan was for personal purposes. See Cox v. LB
  6   Lending, LLC, No. EDCV171580JGBSPX, 2017 WL 6820171, at *8 (C.D. Cal. Nov.
  7   16, 2017), aff’d, 713 F. App’x 623 (9th Cir. 2018) (denying preliminary injunction
  8   on TILA claim after finding the plaintiff “cannot overcome Defendants’
  9   documentary evidence and meet her burden of proof” that the loan falls under TILA).
 10   Plaintiff has submitted little evidence that would show that the loan was made for
 11   personal reasons, and “evidence of the personal nature of [the] loan, if any exists,
 12   should be uniquely available to [Plaintiff], especially at this early stage of litigation.”
 13   Bergman v. Fid. Nat. Fin., Inc., No. 2:12-CV-05994-ODW, 2012 WL 6013040, at
 14   *5 (C.D. Cal. Dec. 3, 2012).
 15          In fact, a weighing of the factors suggests that the loan was for business
 16   purposes whether or not Plaintiff lives at the property—a factor the Court considers
 17   along with the five factors the Ninth Circuit has recognized. There are seven units
 18   on the property and Plaintiff lives in one unit and receives rent from the six other
 19   properties and (according to Defendant) from renting out four garages.                         (See
 20   Lavinsky Decl. ¶ 30.)5 This shows the loan primarily is secured by property that
 21   Plaintiff rents out and the purpose of the loan was so that he could do so. Indeed, it
 22   is not logical that one would take out a $1,200,000 loan for two parcels (covering
 23   seven units and multiple garages) solely or primarily for personal purposes. See
 24   Schulken v. Wash. Mut. Bank, Henderson, NV, No. C 09-02708 JW, 2010 WL
 25   8971766, at *3 (N.D. Cal. Mar. 3, 2010) (“In evaluating whether a certain loan was
 26   made for commercial purposes, the emphasis should be on the purpose of the
 27
      5
       At oral argument, Plaintiff’s counsel stated that Plaintiff had once rented out the garages, but he
 28
      no longer does so.

                                                      –9–
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.567 Page 10 of 15




  1   transaction and not the categorization of the properties used to secure the loan.”).
  2   Further, commentary on Regulation Z provides that even for owner-occupied rental
  3   property, “[c]redit extended to acquire the rental property is deemed to be for
  4   business purposes if it contains more than 2 housing units.” Supplement I to Part
  5   226, Effective January 1, 2020, 12 C.F.R. § Pt. 226, Supp. I, Subpt. A. The loan
  6   covers all seven housing units on the parcels, accordingly, the commentary still
  7   deems the loan to be one made for business purposes even if one of the units is owner-
  8   occupied.
  9         After considering the evidence in front of the Court at this time, the Court finds
 10   that Plaintiff is not likely to succeed on the merits of his TILA claim.
 11                2.     The Real Estate Settlement Procedures Act (“RESPA”)
 12         Plaintiff states he was never provided RESPA disclosures. (Compl. ¶¶ 47, 53.)
 13   He states even if the loan “was a high-priced mortgage,” Defendant violated
 14   Regulation X “because Plaintiff was not given the required list of counseling
 15   resource providers, and Plaintiffs [sic] did not take a counselling session.” (Id. ¶ 52.)
 16         RESPA does not apply to “credit transactions involving extensions of credit
 17   primarily for business, commercial, or agricultural purposes.” 12 U.S.C. § 2606(a)(1).
 18   Regulation X is RESPA’s implementing regulation. 12 C.F.R. §§ 1024 et seq. It
 19   similarly exempts business purpose loans from RESPA’s coverage.               12 C.F.R.
 20   § 1024.5(b)(2). For the reasons stated above, Plaintiff is not likely to succeed in
 21   establishing that the loan was for personal purposes, and thus has not met his burden
 22   in showing that RESPA applies.
 23                3.     The    Home      Ownership      and    Equity     Protection     Act
 24                       (“HOEPA”)
 25         Plaintiff states he was not provided with certain disclosures or information in
 26   violation of HOEPA. (Compl. ¶¶ 67–70.) Following oral argument, the Court
 27   requested the parties provide supplemental briefing on HOEPA.
 28

                                                – 10 –
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.568 Page 11 of 15




  1         Plaintiff claims he has a “high-cost” mortgage that is covered by HOEPA.
  2   HOEPA “is an amendment of TILA, and therefore is governed by the same remedial
  3   scheme and statutes of limitations as TILA.” Beriones v. IMH Assets Corp., No.
  4   19CV301-CAB-NLS, 2019 WL 1714467, at *3 (S.D. Cal. Apr. 16, 2019) (citation
  5   omitted). A mortgage is “high-cost” and triggers HOEPA protections if it is a
  6   consumer credit transaction that is secured by the consumer’s principal dwelling and
  7   satisfies one of the following conditions: (1) the mortgage has an annual percentage
  8   rate that exceeds the average prime rate by more than 6.5 points on a first mortgage,
  9   or more than 8.5 points on a subordinate mortgage; (2) the total points and fees
 10   exceed five percent of the transaction for $20,000 or more or the lesser of eight
 11   percent; or $1,000 on a transaction less than $20,000; or (3) the transaction
 12   documents allow for prepayment fees more than three years after the closing, or such
 13   fees amount to more than two percent of the prepaid sum. 15 U.S.C. § 1602(b)(b).
 14   Plaintiff argues Defendant did not provide him with certain HOEPA disclosures and
 15   that Defendant violated section 1639(r), which provides that a creditor may not take
 16   any action “in connection with a high cost mortgage . . . to structure a loan transaction
 17   as an open-end credit plan or another form of loan for the purpose and with the intent
 18   of evading the provisions of this subchapter.” 15 U.S.C. § 1639(r).
 19         Defendant points to 15 U.S.C. § 1603, which states, “[t]his subchapter does
 20   not apply to . . . credit transactions involving extensions of credit primarily for
 21   business [or] commercial purposes . . . .” 15 U.S.C. § 1603(1). Defendant contends,
 22   “if the transaction is exempt under 15 U.S.C.A. § 1603(1), then a lender is expressly
 23   not subject to any of the requirements or operation of any other provision of
 24   Subchapter 1 [namely section 1602 or 1639(r)].” (ECF No. 20, at 3.) This is because
 25   the subchapter referred to in 1603 covers 15 U.S.C. § 1601 to § 1667f, and therefore
 26   the Court should not look beyond 1603, which provides “this subchapter” shall not
 27   apply to loans primarily for business purposes. Thus, it does not matter whether
 28   Plaintiff lives on one of the parcels, or even if the unit there is his “principal

                                                – 11 –
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.569 Page 12 of 15




  1   dwelling” under section 1602, because the primary purpose of the loan was business.
  2   (Id. at 5.) Plaintiff does not mention section 1603 in his supplemental brief, only
  3   arguing that the parcel does constitute his principal dwelling and he is still within the
  4   statute of limitations to rescind the loan. (ECF No. 23.) The Court agrees with
  5   Defendant, and a reading of section 1603 informs the Court that it need not look any
  6   further into the HOEPA subchapter if the loan is primarily for business purposes, like
  7   the loan here.
  8         Further, in analyzing TILA, the Ninth Circuit noted that the rescission and
  9   damage remedies are available only in “consumer credit transactions” which TILA
 10   defines “carefully.” Gilliam, Tr. of Lou Easter Ross Revocable Tr. v. Levine, Tr. of
 11   Joel Sherman Revocable Tr., 955 F.3d 1117, 1120 (9th Cir. 2020). Namely, “[f]or a
 12   loan to qualify as a consumer credit transaction under the statute, a borrower must
 13   demonstrate that the loan was extended to (1) a natural person, and was obtained (2)
 14   ‘primarily for personal, family, or household purposes.’ Extensions of credit to
 15   organizations are excluded, as are credit transactions performed for non-consumer
 16   purposes, such as loans for a business purpose, even when that loan is obtained by a
 17   natural person.” Id. (citations omitted) (citing 15 U.S.C. § 1602(i) and § 1603). The
 18   definition of “high cost mortgage” under HOEPA is a “consumer credit transaction
 19   that is secured by the consumer’s principal dwelling” if certain conditions are met.
 20   15 U.S.C. § 1602(b)(b)(1)(A). For the Court to even turn to the questions of whether
 21   the loan is secured by Plaintiff’s “primary dwelling” and whether the conditions are
 22   met, the loan must in the first place be a consumer credit transaction. The Court has
 23   found above that the loan was extended primarily for business purposes, accordingly,
 24   it is not a consumer credit transaction.
 25         Plaintiff’s next argument is that Defendant improperly structured the loan in a
 26   way to avoid HOEPA, which is not allowed under 15 U.S.C. § 1639(r). But section
 27   1639 also falls within the “subchapter” referred to in 1603 (i.e. “[t]his subchapter
 28   does not apply to . . . credit transactions involving extensions of credit primarily for

                                                 – 12 –
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.570 Page 13 of 15




  1   business [or] commercial purposes”), so, section 1639 does not apply if the loan was
  2   extended primarily for business purposes. And further, section 1639 itself provides:
  3   “A creditor may not take any connection with a high-cost mortgage
  4   . . . to structure a loan transaction as an open-end credit plan or another form of loan
  5   for the purpose and with the intent of evading the provisions of this subchapter.” 15
  6   U.S.C. § 1639(r) (emphasis added). Thus, section 1639 does not apply unless the
  7   loan in question is a “high-cost mortgage” which itself is defined as a “consumer
  8   credit transaction.” The loan here is not a consumer credit transaction because it was
  9   not extended primarily for personal reasons. Section 1639 does not apply.
 10         For these reasons, Plaintiff has not met his burden in demonstrating that
 11   HOEPA applies to his loan.
 12                4.     Negligence
 13         Plaintiff’s Complaint broadly alleges Defendants had “a duty to exercise
 14   reasonable care and skill in performing their duties for the benefit of Plaintiff, in
 15   representing Plaintiff in originating” the loan, but Defendants breached this duty and
 16   their fiduciary duty. (Compl. ¶¶ 79, 80.) There is no further information by Plaintiff
 17   as to what action specifically led to a breach of duty, and the Court found above that
 18   Plaintiff is not likely to succeed on his claim regarding violation of the federal
 19   statutes, so this cannot form the basis of the breach. Plaintiff has not established he
 20   is likely to succeed on the merits of his negligence claim.
 21                5.     Unfair Competition Law
 22         California Business and Professions Code § 17200 et seq., also known as the
 23   California Unfair Competition Law (“UCL”), prohibits acts of “unfair competition,”
 24   including any “unlawful, unfair or fraudulent business act or practice.” Specifically,
 25   Plaintiff alleges “Defendants [sic] conduct was unfair in that Defendant violated
 26   Civil Code § 1572 (Fraud).” (Compl. ¶ 101.) Because the Court finds below that
 27   Plaintiff has not adequately alleged fraud, the same result goes for the UCL claim
 28   based on fraud.

                                               – 13 –
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.571 Page 14 of 15




  1                6.      Fraud
  2         Plaintiff alleges fraud occurred because Defendant “knew that Plaintiff had
  3   [sic] could not pay the LOAN they were [sic] receiving. Defendant was told by Alan
  4   Paranada that in six months, he would be able to refinance into a conventional loan
  5   with an interest of 4.5%.” (Compl. ¶ 117.) The Court assumes Plaintiff meant to say
  6   that he (not Defendant) “was told by Alan Paranada” about the refinance. However,
  7   the Complaint does not say who Alan Paranada is, nor does it state Parnada’s
  8   connection to either Defendant or his role in the transaction. In his supplemental
  9   declaration, Plaintiff attests that Paranada is a loan officer for Defendant. (Acevedo
 10   Supp. Decl. ¶ 15.)
 11         Federal Rule of Civil Procedure 9(b) demands that allegations of fraud “be
 12   ‘specific enough to give defendants notice of the particular misconduct . . . so that
 13   they can defend against the charge and not just deny that they have done anything
 14   wrong.’” Bly–Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001) (citation
 15   omitted). “Averments of fraud must be accompanied by ‘the who, what, when,
 16   where, and how’ of the misconduct charged. Vess v. Ciba-Geigy Corp. USA, 317
 17   F.3d 1097, 1106 (9th Cir. 2003). Without any more detail about Paranada, the
 18   statement he allegedly made, and why it was false, Plaintiff has not met Rule 9(b)
 19   and therefore does not establish that he is likely to succeed on the merits of his claim.
 20         “Likelihood of success on the merits ‘is the most important’ Winter factor; if
 21   a movant fails to meet this ‘threshold inquiry,’ the court need not consider the other
 22   factors, in the absence of ‘serious questions going to the merits.” Disney Enters, Inc.
 23   v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017). Plaintiff has not established
 24   any serious questions on the merits of his claims, so the Court does not consider the
 25   other factors.
 26
 27
 28   ///

                                                – 14 –
Case 3:20-cv-01263-BAS-MSB Document 25 Filed 08/10/20 PageID.572 Page 15 of 15




  1   IV.   CONCLUSION
  2         Plaintiff has not established he is likely to succeed on the merits of any of his
  3   claims, therefore, he has not established that a temporary restraining order is
  4   warranted. For the foregoing reasons, the Court DENIES Plaintiff’s Motion. The
  5   Court also LIFTS the temporary postponement of the foreclosure it previously
  6   issued. (See ECF No. 18.)
  7         IT IS SO ORDERED.
  8
      DATED: August 10, 2020
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              – 15 –
